Citation Nr: 1309479	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right tonsil squamous cell carcinoma, claimed as respiratory cancer and claimed as non-Hodgkin's lymphoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967 and from August 1967 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that new and material evidence was not received to reopen a claim for entitlement to service connection for right tonsil squamous cell carcinoma.  In April 2012, the Board reopened the claim of entitlement to service connection for right tonsil squamous cell carcinoma, claimed as respiratory cancer, due to herbicide exposure and remanded the claim for additional development.

In December 2012 and February 2013, the Veteran and his representative submitted additional evidence directly to the Board concerning the issue on appeal.  As the Veteran had previously submitted a waiver of initial RO consideration of any evidence submitted subsequent to certification of the appeal, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his right tonsil squamous cell carcinoma is the result of in-service exposure to herbicidal agents.  The Veteran and his representative contend that the Veteran's right tonsil squamous cell carcinoma is a respiratory cancer for which presumptive service connection is warranted.  In the alternative, the Veteran's representative asserts right tonsil squamous cell carcinoma is one of several types of non-Hodgkin's lymphoma for which presumptive service connection may be granted.  

VA regulations provide that if a Veteran was exposed to an herbicidal agent during active military service, presumptive service connection is warranted for the following disorders: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease, coronary spasm, coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus, also known as adult-onset diabetes; Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers, including cancer of the lung, bronchus, larynx, or trachea; and soft-tissue sarcoma, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).
  
In an April 2012 decision and remand, the Board remanded the Veteran's claim of entitlement to service connection for right tonsil squamous cell carcinoma, claimed as respiratory cancer, due to his previously conceded herbicide exposure.  In pertinent part, the Board's remand directed that the RO obtain a medical opinion from an oncologist to clarify whether the Veteran's squamous cell carcinoma was a primary cancer developed on the lung, bronchus, larynx, trachea, tonsils, pharynx, and/or other area of the body.  Additionally, the Board found the medical opinion should address whether the Veteran's currently diagnosed cancer developed as a direct result of his active military service, to include in-service exposure to herbicidal agents.  Further, the Board directed that the medical opinion address the question of whether the Veteran's claimed respiratory cancer developed secondary to his service-connected prostate cancer.  A complete rationale for all opinions was requested, and the examiner was directed to reconcile any conclusions with the other medical opinions of record, to specifically include a June 2008 letter from Dr. M. C. L.

Accordingly, in May 2012, the Veteran's claims file was forwarded for a VA medical opinion.  The medical report indicates the Veteran's claims file and private treatment records were reviewed by a physician's assistant.  Based on a review of the record, the physician's assistant opined that the Veteran's claimed respiratory cancer was a primary cancer of the neck lymph nodes.  The physician's assistant further found the Veteran's cancer was unrelated to his service-connected prostate cancer and that his currently diagnosed cancer was not aggravated by his service-connected prostate cancer.  The physician's assistant indicated that the opinion was based upon a November 2005 opinion provided by Dr. J. R. O., who found that the Veteran's history of smoking two packs per week for thirty years was the likely cause of his neck cancer.  In support of the opinions provided, the physician's assistant noted a consensus report regarding the health effects in Vietnam Veterans of exposure to herbicides and cited multiple studies concerning the association of squamous cell carcinoma to smoking.  

A remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Here, the Board finds the May 2012 opinion does not comply with the Board's remand directives, and therefore an additional remand is warranted to have a supplemental opinion obtained.

First, the opinion was provided by a physician's assistant and not by an oncologist as specified in the remand directives.  Second, the physician's assistant did not clarify the precise location of where the Veteran's primary cancer developed, e.g. the lung, bronchus, larynx, trachea, tonsils, or pharynx.  Rather, the physician's assistant stated only that the Veteran's claimed respiratory cancer was a primary cancer of the neck lymph nodes and that the Veteran's pathological diagnosis was squamous cell carcinoma of the neck.  In this respect, although the evidence of record largely demonstrates diagnoses of right tonsillar squamous cell carcinoma, a January 2011 VA treatment record reflects an assessment of "carcinoma in situ of trachea."  As cancer of the trachea is a disorder for which presumptive service connection may be granted, clarification of the location where the Veteran developed the primary cancer is necessary.  Further, the report does not indicate that the physician's assistant considered the July 2008 letter from Dr. M. C. L. when providing the opinion.  As such, the Board finds the May 2012 opinion did not comply with the remand directives and therefore is inadequate for the purpose of determining service connection.

Finally, in a February 2013 written brief presentation, the Veteran's representative asserted that service connection was warranted on a presumptive basis as the Veteran's squamous cell carcinoma of the tonsil was one of several types of non-Hodgkin's lymphoma.  As the May 2012 opinion did not address this alternative argument, a remand is warranted for further clarification.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should obtain a medical opinion from an oncologist to determine the nature and etiology of the Veteran's cancer, to include clarification of the precise location of where the Veteran's primary cancer developed.  The claims file should be made available to the examiner in conjunction with the examination.  Based on a review of the claims file, the statements presented by the Veteran and his representative, and a copy of this remand, the examiner is requested to respond to each of the following:

a. Identify the location in the Veteran's body where he likely developed primary cancer.  The examiner should specify whether the primary cancer developed on the lung, bronchus, larynx, trachea, tonsils, pharynx, and/or any other specific body area.  In addition, the examiner should indicate whether the Veteran's primary cancer can be considered a type of non-Hodgkin's lymphoma.

b. Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed cancer is related to active military service, to include the Veteran's conceded in-service herbicide exposure?  The VA examiner should specifically address the June 2008 letter from Dr. M. C. L. when providing the opinion.

c. Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed cancer was caused or aggravated by the Veteran's service-connected prostate cancer?

For purposes of the opinion, the examiner should also specifically consider any VA medical records, private medical records, medical treatise evidence of record, and any medical principles which apply to the facts and medical issue at hand.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. After undertaking the development above, readjudicate the Veteran's claim of entitlement to service connection for right tonsil squamous cell carcinoma, claimed as respiratory cancer and claimed as non-Hodgkin's lymphoma, to include as due to herbicide exposure.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



